SUPPLEMENT DATED SEPTEMBER 17, 2012 To the variable annuity prospectuses of: Allianz Retirement Pro® New York Dated September 17, 2012 Allianz Retirement AdvantageSM New York Dated July 30, 2012 ISSUED BY Allianz Life Insurance Company of New York and Allianz Life of NY Variable Account C This supplement updates certain information contained in the prospectus and should be attached to the prospectus and retained for future reference. The AZL®Pyramis® Core Bond Fund and the PIMCO VIT Low Duration Portfolio are currently not available as an Investment Option choice under the contracts referenced above. (RET-006-NY, REA-002-NY) PRO-013-0512
